www.ppbi.com Investor Presentation Investor Presentation Third Quarter 2011 Third Quarter 2011 Steven R. Gardner Steven R. Gardner President & CEO President & CEO 1 www.ppbi.com This presentation contains forward-looking statements regarding events or future financial performance of the Company, including statements with respect to our objectives and strategies, and the results of our operations and our business.These statements are based on management's current expectations and beliefs concerning future developments and their potential effects on the Company.There can be no assurance that future developments affecting the Company will be the same as those anticipated by management.Actual results may differ from those projected in the forward-looking statements. We caution readers of this presentation not to place undue reliance on these forward-looking statements as a number of risks could cause future results to differ materially from these statements.These risks include, but are not limited to, the following:changes in the performance of the financial markets; changes in the demand for and market acceptance of the Company's products and services; changes in general economic conditions including interest rates, presence of competitors with greater financial resources, and the impact of competitive projects and pricing; the effect of the Company's policies; the continued availability of adequate funding sources; and various legal, regulatory and litigation risks; as well as those additional risks identified in risks factors discussed in the reports filed by the Company with the SEC, which are available on its website at www.sec.gov.The Company does not undertake any obligation to update any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 2 www.ppbi.com •In 1983, Pacific Premier Bank (the “Bank”) was founded and later expanded into subprime lending •By 1999, growing losses prompted the Bank to refocus its strategy •In 2000, the current management team took over and developed a strategic plan to transform the Bank to a Community Bank Phase 1 - Recapitalize/Restructure -2000-2002 •Issued $12 million note and warrants •Lowered the risk profile of the Bank Phase 2 - Return to Profitability - 2003 -2005 •Grew the balance sheet •Raised $27 million via secondary offering Phase 3 - Commercial Bank Model 2006-2010 •Diversify loan and deposit portfolios •Raised $15 million Offensive Capital •Q1 2011 closed on FDIC acquisition of Canyon National Bank 3 www.ppbi.com Headquarters: Costa Mesa, CA Business Focus: Small and middle market businesses Total Assets: $928.5 million Branches: 9 locations TCE: 8.91% FD Book Value: ROAA YTD: 1.14% ROAE YTD: 13.24% At September 30, 2011 4 www.ppbi.com Strong Management Team Name Position Age Experience Steve Gardner President & CEO 50 27 Kent Smith EVP & Chief Financial Officer 49 25 Eddie Wilcox EVP & Chief Banking Officer 44 22 Mike Karr EVP & Chief Credit Officer 42 21 Steve Arnold SVP & General Counsel 41 19 Tom Rice SVP & ChiefInformation Officer 39 18 5 www.ppbi.com (dollars in thousands) Balance Sheets QTD 9/30/11 QTD 6/30/11 QTD 3/31/11 QTD 12/31/10 QTD 9/30/10 Total assets Net loans Total deposits Total borrowings Statements of Operations Net interest income Provision for loan losses 0 Noninterest income (loss) 14 Noninterest expense Net income Bank Capital Ratios Tier 1 leverage Tier 1 risk based Total risk based 6 www.ppbi.com 7 www.ppbi.com •Expansion opportunities - FDIC and traditional M&A •Relationship banking - small/middle market businesses •Proactive credit management •Potential to grow fee income/consumer products Develop the Bank into one of Southern California’s top performing commercial banks 8 www.ppbi.com Texas ratio defined as NPAs + 90 days PD / tangible common equity plus loan loss reserves; Circle radius represents 100 miles SoCal Stressed Institutions Possible failures as of March 31, 2011 within 100 miles of Costa Mesa, California Texas Ratio # of Institutions Near term 100% + 10 Longer term 50% to 100% 31 Possible near and longer term failures Texas Ratio > 100% Texas Ratio b/t 50-100% Source: SNL Financial 9 www.ppbi.com Strong Core Deposit Base 1.02% 1.07% 1.40% Cost - 2.09% 10 0.94% ($ in millions) www.ppbi.com 0.34% 0.39% 0.72% Cost - 0.93% 11 0.37% ($ in millions) www.ppbi.com At September 30, 2011 (in millions) 12 www.ppbi.com •Overall Underwriting Philosophy: •Global cash flow focused •Loans: •Business - owner occupied CRE and C&I •Investor owned CRE approach •No CRE TDR, no covenant lite, no high risk lending •Personal guarantees, cross collateral and cross guarantees •Proactive Portfolio Management 13 www.ppbi.com At September 30, 2011 14 www.ppbi.com Average Loan Size Average Rate Seasoning (months) LTV DCR Real estate loans: Multi-family 6.13% 60 69% Non O/O CRE $ 1,030,000 6.65% 53 59% Res. 1-4 1st 5.19% 35 63% Business loans: O/O CRE 6.52% 59 60% C & I 5.96% 28 SBA 6.02% 20 At September 30, 2011 15 www.ppbi.com 9/30/11 12/31/10 12/31/09 12/31/08 Balance Avg. balance Rate 6.13% 6.21% 6.20% 6.30% LTV 69% 69% 67% 65% DCR (dollars in millions) 16 www.ppbi.com Non-owner Occupied CRE 9/30/11 12/31/10 12/31/09 12/31/08 Balance Avg. balance Rate 6.65% 6.66% 6.85% 7.04% LTV 59% 59% 59% 57% DCR (dollars in millions) 17 www.ppbi.com Strong Portfolio Management Delinquency to Total Loans California peer group consists of all insured California institutions in the FFIEC database CNB Acquisition 2/11/11 18 www.ppbi.com Proactive Asset Management California peer group consists of all insured California institutions in the FFIEC database Nonperforming Assets to Total Assets CNB Acquisition 2/11/11 19 www.ppbi.com •Bank gaining market share from competitors •So. CA still one of the best banking markets •Target rich environment for acquisitions •Proven management team and track record 20 www.ppbi.com Questions? Questions? 21
